Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-14 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-12 recite an apparatus, and Claim 13 recites a method, and Claim 14 recites a non-transitory computer readable medium and therefore fall into a statutory category.

	Additionally the examiner interpreted that the apparatus and non-transitory computer readable medium perform the method of claim 13 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites an apparatus, method, and non-transitory computer readable medium for managing work activities, through the use of chatrooms and associated message threads, which under its broadest reasonable interpretation, covers concepts for organizing certain methods of human activity. 

In the present case concepts directed towards managing personal interactions and behavior between people, such as following rules or instructions (i.e. the generation of a chat room for a particular work activity and subsequently updating the message thread when a “work object” is received). The abstract idea portion of the claims is as follows: 
(Claim 1)[ A work activity processing apparatus] (Claim 13) A method of processing a work object based work activity performed by [a work activity processing apparatus] (Claim 14 [A non-transitory computer-readable medium] that records a method of processing a work object based work activity performed by [a work activity processing apparatus]) based on a work object, comprising: [a memory unit] comprising [a work activity map memory area] related to at least one member and related to a work activity map comprising at least one work activity and [a chat room memory area] related to the work activity map and related to a chat room implemented through a message thread of [an internet messenger]: and  [circuitry configured] to determine, based on receiving the work activity from a first member through the work activity map and receiving a chat room generation request from the first member through the work activity, to generate a chat room implemented through [the internet messenger] for communication within the work activity map for the work activity  relate the message thread to update the work activity map displayed in [the internet messenger], based on the generated chat room, and receive a work object including a work generator, work contents and a work processor through the received work activity from a second member or receive the work object from the second member through participation in the chat room to update the message thread by adding the received work object as a work message to the message thread; determining whether a reminder is required based on a deadline among the work objects; generating, based on the determination that the reminder is required, a reminder work object set satisfying a reminder condition among the work objects; determining a member is a work person based on the member participating in a chat room related to a reminder work object in the reminder work object set; and generating a reminder message of the reminder work object in the reminder work object set and transmit the reminder message to the work processor, the work generator, and the work reference person to display the reminder message where the portions that are not bracketed recite the abstract idea. 
If a claim limitation, under its broadest reasonable interpretation, covers concepts performed for managing personal interactions between people (such as following rules or instructions) it falls under the Certain Method of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes an apparatus/ a method/ a non-transitory computer readable medium for managing work activities.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information (to determine to generate a chat room implemented through [the internet messenger] for communication within the work activity map for the work activity  relate the message thread to update the work activity map displayed in [the internet messenger], based on the generated chat room, to update the message thread by adding the received work object as a work message to the message thread; determining whether a reminder is required based on a deadline among the work objects; generating, based on the determination that the reminder is required, a reminder work object set satisfying a reminder condition among the work objects; determining a member is a work person based on the member participating in a chat room related to a reminder work object in the reminder work object set; and generating a reminder message of the reminder work object in the reminder work object set) transmitting information based on receiving the work activity from a first member through the work activity map and receiving a chat room generation request from the first member through the work activity; receive a work object including a work generator, work contents and a work processor through the received work activity from a second member or receive the work object from the second member through participation in the chat room; and transmit the reminder message to the work processor, the work generator, and the work reference person to display the reminder message

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

Work processing apparatus (See Specification page 3 lines 7-17 1-15, page 9 lines 12-16)
A non-transitory computer-readable medium. (See Specification page 8 line 23 to page 9 line 5.
A memory unit, work activity map memory area, and chat room memory area  (See Specification page 3 lines 8-17, page 10 lines 8-16)
Circuitry (See Specification page 26 lines 11-23)
An Internet messenger (See Specification page 1 lines 14-18)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes an apparatus, method and non-transitory computer readable medium that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-12, further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond 

Dependent claim 2 further limits the abstract idea by introducing the limitation wherein the memory unit further comprises a user memory area related to user information and a work object memory area related to the work object related to the chat room. Further defining the memory unit to include a user memory area and a work object memory are is narrowing the field of use to a particular memory unit and does not add significantly more to the abstract idea. Therefore, dependent claim 2 is also non-statutory subject matter.

Dependent claim 3 further limits the abstract idea by introducing the limitation wherein the circuitry is further configured to align at least one work activity included in the work activity map in most recently update order to display the at least one work activity at a specific portion of the work activity map. Generally linking the invention to a generic computing environment capable of processing information (sorting work activities by most recent update) and displaying the processed information (at least one work activity at a location of the work activity map) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 3 is also non-statutory subject matter.

Dependent claim 4 further limits the abstract idea by introducing the limitation wherein circuitry is further configured to align at least one chat room in most recently update order to display the at least one chat room at another specific portion of the work activity map, when the at least one chat room related to the work activity map is generated. Generally linking the invention to a generic computing environment capable of processing information (aligning chat rooms by most recently updated when a chat room is created) and displaying the processed information (at least chat room one work activity at a location of the work activity map) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 4 is also non-statutory subject matter.

Dependent claim 5 further limits the abstract idea by introducing the limitation wherein the circuitry is further configured to generate a reminder work object set satisfying a reminder condition among the work objects to display the reminder work object set at another specific portion of the work activity map. Generally linking the invention to a generic computing environment capable of processing information (generating reminder work object set according to a reminder condition) and displaying the processed information (the reminder work object set at a location of the work activity map) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 5 is also non-statutory subject matter.

Dependent claim 6 further limits the abstract idea by introducing the limitation wherein the reminder message comprises reminder contents and a reminder number of a reminder work object at the reminder work. Generally linking the invention to a generic computing environment capable of processing information (generating a reminder message), and does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 6 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea by introducing the limitation wherein the circuitry is further configured to calculate a response level of the work processor related to the work object on an execution state basis of the work object. Generally linking the invention to a generic computing environment capable of processing information (calculating a response level based on an execution state basis of a work object) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 7 is also non-statutory subject matter.

Dependent claim 8 further limits the abstract idea by introducing the limitation wherein the circuitry is further configured to generate a sub-work activity map to relate the sub-work activity map to at least a portion of the at least one member and store the sub-work activity map at the work activity map memory area, when generation of the sub-work activity map related to at least a portion of at least one member related to a corresponding work activity map is requested through the work activity map. Generally linking the invention to a generic computing environment capable of processing information (generating a sub-work activity map related to a member when it is requested through the work activity map) and storing information (the sub-work activity map in the work activity map memory area) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 8 is also non-statutory subject matter.

Dependent claim 9 further limits the abstract idea by introducing the limitation wherein the circuitry is further configured to enable the second member to enter the chat room through the received work activity or enables the second member to enter the chat room through a link to the chat room provided to the work activity map. Generally linking the invention to a generic computing environment capable of processing information (enabling users to enter a chat room or providing a link to the chat room to a second member) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 9 is also non-statutory subject matter.

Dependent claim 10 further limits the abstract idea by introducing the limitation wherein the circuitry is further configured to receive an interaction of the received work object from a third member or the received work activity through the chat room to update the work object. Generally linking the invention to a generic computing environment capable of processing information (updating the work object when either an interaction is received for the received work object from a third member or the received work activity through the chat room) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 10 is also non-statutory subject matter.

Dependent claim 11 further limits the abstract idea by introducing the limitation wherein the work activity maps each are intrinsically assigned to each user in the user information and are related to at least one member comprising the intrinsically assigned user. Further defining the work activity maps to be intrinsically assigned to each user in the user information and are related to at least one member who is the intrinsically assigned user is narrowing the field of use to a particular work activity map and does not add significantly more to the abstract idea. Therefore, dependent claim 11 is also non-statutory subject matter.

Dependent claim 12 further limits the abstract idea by introducing the limitation wherein the circuitry is further configured to provides a work activity map link that can enter each of work activity maps intrinsically assigned to each of members related to a work activity map through the work activity map. Generally linking the invention to a generic computing environment capable of processing information (providing on a work activity map a work activity link that can access each member’s work activity map) does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 12 is also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of managing personal interactions between people, such as following rules or instructions (i.e. the generation of a chat room for a particular work activity and subsequently updating the message thread when a “work object” is received) and therefore it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uthe (US 20170093874) in view of Soni (US 20180152407) and Newhouse et al. (US 20180189706).

 	Referring to claims 1, 13, and 14,
Uthe, which is directed to generating and managing multiple chat features within a collaborative efforts or system such as a war room, chat room, social network, instant messaging, etc. which enable multiple chat threads within a single collaborative effort system.
(Claim 13) A method of processing a work object based work activity performed by a (Uthe paragraph 45 disclosing the present invention may be a system, method and/or a computer program product.)
(Claim 14) A non-transitorv computer-readable medium that records a method of processing a work object based work activity performed by a (Uthe paragraph 45 disclosing the present invention may be a system, method and/or a computer program product.)
A work activity processing apparatus based on a work object, comprising: (Uthe paragraph 45 disclosing the present invention may be a system, method and/or a computer program product.)
a memory unit comprising a work activity map memory area related to at least one member and related to a work activity map comprising at least one work activity and a chat room memory area related to the work activity map and related to a chat room implemented through a message thread of an internet messenger: (Uthe paragraph 12 a collaborative effort system can refer to a group chat, virtual war room, instant messaging, sms, online community, website, or other social or collaborative applications, processes and/or system. Uthe paragraph 17 disclosing that the users systems can execute a user interface application, such as an web browser, to contact the host system via the Internet. Uthe paragraph 18 teaching that the storage device includes data relating to the collaborative effort system and/or data relating to a problem to be solved. The storage may be implemented using a variety of devices for storing electronic information. The data stored on the storage devices can include one or more search and search history databases. The storage device may be implemented using memory contained in the host system or be a separate physical device. Information stored in the storage device can be retrieved and manipulate using the host system or a user system.  Uthe paragraph 34 users may be added and removed from any thread or group of threads. Uthe paragraph 43 disclosing the memory can be configured to persist the set of users authorized to each thread in the collaborative effort system and in aggregate the set of users having access to the entire collaborative effort system. A transcript or record of the discussions taking place in the collaborative effort system may be spanning all threads and the access or authorization may be saved therewith. Therefore after the effort is completed, the transcript may be made available by users with specific levels of access or assigned authorizations such that the record can be made searchable to help with future problems. The newly added user may be able to only view the thread for the period after they have been added or they can see the entire thread. The new user may only be able to view the list of participants that have access to the same thread(s) as the new user.)
and  circuitry configured to determine, based on receiving the work activity from a first member through the work activity map and receiving a chat room generation request from the first member through the work activity, to generate a chat room implemented through the internet messenger for communication within the work activity map for the work activity, (Uthe paragraph 23 teaching that in Figure 2 a first window is displayed which includes a war room number and a description of the problem within the war room. There is additionally one or more modifiable fields that provide additional general information related to the problem. Uthe paragraph 24 the second window may provide information and contain content regarding the process to reach a solution this second window can be a chat window, discussion, threads, or log of the process including the content of the collaborative efforts submitted by users of the collaborative elements. This content may be log elements that can be threads, comments on threads, entries provided by users, pictures, URL links etc. Each log element may be a thread that addresses one sub-problem, a comment directed to a specific user, thoughts and conversations, etc.  Each log element may be an entry in the collaborative effort system in the interface that has been submitted. Uthe paragraph 25 teaching that new thread-level log elements may be created by a user interacting with an entry element. Entry element may be configured to allow users to type information into the second window such as provide a comment, add a new thread and comments, therein, and/or pose questions. Uthe paragraph 28 teaching that the user interface may take any number of formats and/or configurations such that the interface may be a single window multiple aspects or multiple windows where each window is a separate feature of the collaborative effort system. Uthe paragraph 29 teaching that within the second window (chat area) of the user interface are multiple parallel threads that may be presented wherein each thread may be a log element of the collaborative effort system. Each thread can be commented on individually and can be created for different purposes. For example a thread could be created asking a particular user or users to investigate a particular aspect of the problem. Uthe paragraph 47 disclosing that in some embodiments electronic circuitry such as FPGAs or PLAs may execute the computer readable program instruction by using the state information of the computer readable program instructions to personalize the electronic circuitry to perform aspects of the invention.) 
 relate the message thread to update the work activity map displayed in the internet messenger, based on the generated chat room, ( Uthe paragraph 38 teaching that a collaborative effort system (war room) may be formed and subsequently receives input to form one or more threads. Each thread may be formed for a specific task to be solved and/or for a specific purpose, such as a discussion on a particular topic, etc.  Uthe paragraph 43 teaching that the collaborative effort system, or memory associated, may be configured to persist the set of users authorized to each thread. Furthermore a transcript or record of the discussions taking place in the collaborative effort system may be saved spanning all the threads. It is interpreted that the war room is updated based on the created thread. ) 
 receive a work object including a work generator, work contents and a work processor through the received work activity from a second member or receive the work object from the second member through participation in the chat room to update the message thread by adding the received work object as a work message to the message thread; (Uthe paragraph 24 teaching in the second window which can be a chat window, discussion, threads, or log of the process including the content of the collaborative effort submitted by users of the collaborative effort system. The content may be represented by log elements such as threads, comments on threads, entries provided by users, pictures, URL links, etc. hereinafter ‘content’. Uthe paragraph 25 teaching that new thread-level log elements may be created by a user interacting with an entry element. Entry element may be configured to allow users to type information into the second window such as provide a comment, add a new thread and comments, therein, and/or pose questions. The entry element 204 b is how a user may generate a new log element 204 a, thus expanding the top-level or thread-level content within the collaborative effort system. Similarly, log elements 204 a may be created within a thread by a user interacting with comments element 204 c. Comments element 204 c may be configured to allow users to type information into the second window 204, such as to provide a comment and/or pose a question; all within the context of a given thread. The comments element 204 c may be used to generate new log elements 204 d within a specific thread, thus expanding the discussion within a given thread. Uthe paragraph 38 teaching that a collaborative effort system (war room) may be formed and subsequently receives input to form one or more threads. Each thread may be formed for a specific task to be solved and/or for a specific purpose, such as a discussion on a particular topic, etc. Uthe paragraph 43 teaching that the collaborative effort system, or memory associated, may be configured to persist the set of users authorized to each thread. Furthermore a transcript or record of the discussions taking place in the collaborative effort system may be saved spanning all the threads. It is interpreted that the war room is updated based on the created thread and subsequent inputs on the threads from authorized users. Therefore users may provide/add content to an existing thread.)
Uthe does not explicitly disclose determining whether a reminder is required based on a deadline among the work objects; generating, based on the determination that the reminder is required, a reminder work object set satisfying a reminder condition among the work objects; and generating a reminder message of a reminder work object at the reminder work object set and transmit the reminder message to at least one of the work processor, the work generator, or a work reference person to display the reminder message
However Soni, which is directed to a management tool for tracking the progress and completion of a plurality of delegated tasks, teaches:
determining whether a reminder is required based on a deadline among the work objects; (Soni paragraph 25 teaching the methods and systems herein provide a management tool in a centralized location (e.g., within an interface associated with a messaging application) for easily tracking the progress and completion of a plurality of delegated tasks. Soni paragraph 33 teaching in aspects, the one or more message may be associated with a delegated task, e.g., task A associated with message 126A, task B associated with message 126B, and task C associated with message 126C. In some aspects, a sender of the message may indicate that the message is associated with a delegated task. Soni paragraph 36 in response to determining that a message is associated with a delegated task, task delegator 114 may identify one or more parameters associated with the message and/or the delegated task. For instance, task delegator 114 may identify one or more recipients of the message, a description of the delegated task, a deadline for the delegated task, a follow-up date for the delegated task, one or more documents associated with the delegated task (e.g., attached to the message), and the like. Soni paragraph 38 teaching progress notifier 118 may provide active and/or passive notifications regarding the progress and/or completion of a delegated task to a sender. For instance, active notifications may involve follow-up reminders to the sender when a progress update for a delegated task has not been received within a period of time. The period of time for issuing a follow-up reminder may be a default time period (e.g., two weeks after delegating the task, 1 week prior to the deadline, etc.) or may be set by the sender (e.g., when the task is delegated, when a progress update is received, etc.).)
generating, based on the determination that the reminder is required, a reminder work object set satisfying a reminder condition among the work objects; and (Soni paragraph 37 teaching the delegated tasks pane (or interface) may provide a listing of each delegated task, which may be selected and updated by the sender as information regarding the progress and/or completion of a delegated task becomes available. Soni paragraph 38 teaching Progress notifier 118 may provide active and/or passive notifications regarding the progress and/or completion of a delegated task to a sender. For instance, active notifications may involve follow-up reminders to the sender when a progress update for a delegated task has not been received within a period of time. Follow-up reminders may be provided to the sender via a calendaring and/or task application interface, as a text message, as an instant message, as an email message, and the like. In some examples, the follow-up reminder may automatically launch or attach the original message by which the sender delegated the task. Additionally or alternatively, the follow-up reminder may include an option to launch a messaging application for sending the recipient(s) of the delegated task a reminder message (e.g., via text, email, instant message, etc.). In this way, rather than simply “reminding” the sender to follow-up with the recipient, the follow-up reminder may provide means whereby the sender can easily follow-up, e.g., by sending a reminder message and/or by resending the original message to the recipient with a request for a progress update. The period of time for issuing a follow-up reminder may be a default time period (e.g., two weeks after delegating the task, 1 week prior to the deadline, etc.) or may be set by the sender (e.g., when the task is delegated, when a progress update is received, etc.).)
and generating a reminder message of the reminder work object in the reminder work object set and transmit the reminder message to the work generator, to display the reminder message (Soni paragraph 37 teaching the delegated tasks pane (or interface) may provide a listing of each delegated task, which may be selected and updated by the sender as information regarding the progress and/or completion of a delegated task becomes available. Soni paragraph 38 teaching progress notifier 118 may provide active and/or passive notifications regarding the progress and/or completion of a delegated task to a sender. For instance, active notifications may involve follow-up reminders to the sender when a progress update for a delegated task has not been received within a period of time. Follow-up reminders may be provided to the sender via a calendaring and/or task application interface, as a text message, as an instant message, as an email message, and the like. In some examples, the follow-up reminder may automatically launch or attach the original message by which the sender delegated the task. Additionally or alternatively, the follow-up reminder may include an option to launch a messaging application for sending the recipient(s) of the delegated task a reminder message (e.g., via text, email, instant message, etc.). In this way, rather than simply “reminding” the sender to follow-up with the recipient, the follow-up reminder may provide means whereby the sender can easily follow-up, e.g., by sending a reminder message and/or by resending the original message to the recipient with a request for a progress update. The period of time for issuing a follow-up reminder may be a default time period (e.g., two weeks after delegating the task, 1 week prior to the deadline, etc.) or may be set by the sender (e.g., when the task is delegated, when a progress update is received, etc.). Soni paragraph 40 teaching progress notifier 118 may provide passive notifications to sender.  For instance, the progress of delegated tasks may be provided in a delegated tasks pane within a messaging interface, as described above. In some aspects, the progress of the delegated tasks may be continuously updated and displayed in a delegated tasks pane or window, as described above. The delegated tasks pane may provide visual or textual notifications associated with one or more of the delegated tasks. In some cases, different visual or textual notifications may be provided near a delegated task based on an urgency or an importance of the delegated task. For instance, when a progress update for a delegated task has not been received within the period of time, a first type of visual notification may be provided (e.g., a yellow exclamation mark, yellow bell icon, etc.) and/or a first type of textual notification may be provided (e.g., “You have not received an update in two weeks,” etc.). Alternatively, when the deadline for a delegated task is near (or the delegated task is of high importance) and the delegated task has not been completed, a second type of visual notification may be provided (e.g., a red exclamation mark, red bell icon, etc.) and/or a second type of textual notification may be provided (e.g., “Deadline approaching!” or “Deadline in two days!” and the like). In still other aspects, when a delegated task is past due, a third type of visual notification may be provided (e.g., multiple red exclamation marks, etc.) and/or a third type of textual notification may be provided (e.g., “PAST DUE!” and the like). In some cases, the visual reminders and/or textual reminders may be selectable from the delegated tasks pane for sending a reminder message to the recipient of the delegated task.  In other cases, a selectable control may be provided for sending a reminder message regarding one or more pending delegated tasks (e.g., a “Send reminder?” button or link). Soni paragraph 41 teaching In some aspects, UX component 120 may present a list of one or more delegated tasks with numeric progress indicators (e.g., 50% complete, 2 of 3 tasks completed, etc.). As described above, the delegated tasks pane may be an interactive interface.  Additionally, one or more controls may be provided within the delegated tasks pane for sending reminders. See also Soni paragraphs 58-62 which discusses the method of receiving progress updates and generating notifications for a delegated tasks as illustrated in Soni Figure 3. The examiner is interpreting that the invention generates a notification (interpreted as reminder message) at the delegated task pane (interpreted as the reminder work object set) that can inform a user of a reminder regarding a deadline of a delegated task.) 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Uthe, which is directed to generating and managing multiple chat features within a collaborative effort system, such as a war room, chat room, social network etc. (Uthe paragraph 10) with Soni, which is directed to a management tool for tracking the progress and completion of a plurality of delegated tasks (Soni paragraph 3), because a user would be motivated to monitor the completion of delegated tasks as taught in Soni for a collaborative project with discrete tasks associated with a project/problem as disclosed by Uthe.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Uthe in view of Soni to incorporate determining whether a reminder is required based on a deadline among the work objects; generating, based on the determination that the reminder is required, a reminder work object set satisfying a reminder condition among the work objects; and generating a reminder message of the reminder work object in the reminder work object set and transmit the reminder message to the work generator, to display the reminder message with the motivation of with the motivation of providing either passive notifications, such as through delegated task panes within a message interface to provide the progress of tasks  or active notifications to a sender based on progress of a delegated task or to provide an update on tasks that have not been updated within a period of times, delegated tasks past due, delegated tasks that have a deadline either a day or a week away, etc. such that the sender may contact the delegated recipient for an update regarding the progress of a task. (Soni paragraphs 38-40)
Uthe in view of Soni does not disclose determining a member is a work person based on the member participating in a chat room related to a reminder work object in the reminder work object set; transmit the message to the work processor and the work reference person.
However, Newhouse, which is directed to managing project tasks using content items, teaches:
determining a member is a work person based on the member participating in a chat room related to a reminder work object in the reminder work object set; (Newhouse paragraph 6 (Provisional paragraph 5) teaching the content management system can track user behavior with respect to content items managed by the content management system and with respect to other users. For example, the content management system can store affiliation data that describes which content items a user has viewed, edited, created, shared, commented on, etc. The content management system can store affiliation data that describes which other users the user has interacted with (e.g., because the user shared content items with the other users, messaged the other users, referenced the other users in content the user has created, viewed or edited the same or similar content items as the other users, etc.). The content management system can store affiliation data that describes which projects a user is a member of and which projects a user has viewed or interacted with. The content management system can suggest relationships between users, content items, and/or projects based on the affiliation data. Newhouse paragraph 7 (Provisional paragraph 6) teaching disclosed are systems, methods, and non-transitory computer-readable storage media for managing project tasks using content items. For example, a user can create tasks within content items. The tasks can be assigned to particular users and/or be assigned due dates. The content item can be shared with other users or followed by other users such that updates to the content item (e.g., updates to the tasks) can cause notifications to be sent to the users with whom the content item is shared or who follow the content item. Newhouse paragraph 190 (Provisional paragraph 193) teaching as described above, content management system 106 can notify project members of changes made to project content items. For example, when a content item is added to a project, content management system 106 can share the added content item with all members of the project. Whenever a change is made to a project content item, all members of the project, members in specific roles, or members with specific affiliations to the project (e.g., indicated they are following the project, have edited a content item linked to the project, etc.) can be notified of the changes. Thus, when a content item that includes tasks is updated to reflect changes to the tasks defined by the content item, content management system 106 can notify the relevant members of the corresponding project of the changes to the content item and/or tasks. For example, when a user changes a task definition, due date, assignment, and/or completion status of a task defined in a project content item, content management system 106 can notify the relevant members of the corresponding project of the changes to the task and/or content item.)
transmit the message to the work processor and the work reference person. (Newhouse paragraph 190 (Provisional paragraph 193) As described above, content management system 106 can notify project members of changes made to project content items. For example, when a content item is added to a project, content management system 106 can share the added content item with all members of the project. Whenever a change is made to a project content item, all members of the project, members in specific roles, or members with specific affiliations to the project (e.g., indicated they are following the project, have edited a content item linked to the project, etc.) can be notified of the changes. Thus, when a content item that includes tasks is updated to reflect changes to the tasks defined by the content item, content management system 106 can notify the relevant members of the corresponding project of the changes to the content item and/or tasks. For example, when a user changes a task definition, due date, assignment, and/or completion status of a task defined in a project content item, content management system 106 can notify the relevant members of the corresponding project of the changes to the task and/or content item. Newhouse paragraph 197 (Provisional paragraph 200) teaching moreover, since modifying a task in task view 1404 causes a corresponding change to the task-defining content item, all users with whom the content item is shared will get notified of the update to the task, as described above. Similarly, the user can update the task description, due date, assignment, comment on a task, and/or make any other task-related update through task view 1404 to cause a corresponding change in the content item in which the task is defined.)
One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the inventions disclosed in Uthe and Newhouse as they are directed to the same field of endeavor of project collaboration to complete a task. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Uthe in view of Soni and Newhouse to incorporate determining a member is a work person based on the member participating in a chat room related to a reminder work object in the reminder work object set; transmit the message to the work processor and the work reference person with the motivation of notifying all parties that are associated with a task regarding updates related to the task. (Newhouse paragraph 190 (Provisional paragraph 193))
Referring to claim 2,
Uthe further discloses wherein the memory unit further comprises a user memory area related to user information and a work object memory area related to the work object related to the chat room. (Uthe paragraph 24 disclosing that the second window may be a chat window, discussion, threads, or log of the process including the content of the collaborative effort submitted by users of the collaborative effort system. The content can be represented by log elements such as threads, comments on threads, entries provided by users, pictures, URL links etc. Uthe paragraph 25 disclosing that the third window may provide additional information. For example, supporting elements may include a status of the problem (such as duration of the problem, milestone or event timers), links, or other methods of retrieving and/or accessing information, programs etc. outside the interface or the collaborative effort system. Additionally supporting elements may include of listing of users involved with the project/problem. Uthe paragraph 43 disclosing the memory can be configured to persist the set of users authorized to each thread in the collaborative effort system and in aggregate the set of users having access to the entire collaborative effort system. A transcript or record of the discussions taking place in the collaborative effort system may be spanning all threads and the access or authorization may be saved therewith. Uthe paragraph 47 disclosing that in some embodiments electronic circuitry such as FPGAs or PLAs may execute the computer readable program instruction by using the state information of the computer readable program instructions to personalize the electronic circuitry to perform aspects of the invention.)
Referring to claim 7,
Uthe does disclose the first window may include a status field that indicates the status of the progress on the problem such as in Figure 2 where the status is “investigating” (Uther paragraph 23) and that that the user interface of the collaborative effort system may include a summary view in one of the window such that each user or group of users can provide updates and/or statements on progress. (Uthe paragraph 36)
However Uthe does not explicitly disclose wherein the circuitry is further configured to calculate a response level of the work processor related to the work object on an execution state basis of the work object.
However Soni further teaches wherein the circuitry is further configured to calculate a response level of the work processor related to the work object on an execution state basis of the work object. (Soni paragraph 37 disclosing that the task monitor monitors progress and/or completion of tasks and this can be based on reply messages received, whether a user read/opened an email, or based on an indication received by the original sender to update the status. Soni paragraph 102 teaching that the invention may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips, containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing logic gates, a circuit utilizing a microprocessor or on a single chips containing electronic elements or microprocessors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Uthe in view of Newhouse and Soni wherein the circuitry is further configured to calculate a response level of the work processor related to the work object on an execution state basis of the work object with the motivation of utilizing the metadata associated with messages to determine progress and/or completion of a delegated task. (Soni paragraph 37)
Referring to claim 8,
Uthe further discloses, wherein the circuitry is further configured to generate a sub-work activity map to relate the sub-work activity map to at least a portion of the at least one member and store the sub-work activity map at the work activity map memory area, when generation of the sub-work activity map related to at least a portion of at least one member related to a corresponding work activity map is requested through the work activity map. (Uthe paragraph 18 teaching the storage device 108 includes data relating to the collaborative effort system 110 and/or data relating to a problem to be solved. In some embodiments, the storage device 108 may be implemented using a variety of devices for storing electronic information. Uthe paragraph 24 disclosing that the second window may be a chat window, discussion, threads, or log of the process including the content of the collaborative effort submitted by users of the collaborative effort system. The content may be represented by log elements which can be threads, comments on threads, entries provided by users, etc. Comments on specific threads may be provided in a comments element. Each log element may be a thread that addresses one sub-problem, a comment directed to a specific user, thoughts and conversations, etc. Uthe paragraph 25 disclosing that new thread-level log elements may be created by a user interacting with an entry elements, which allow users to type information into the second window such as provide a comment, add a new thread and comments and/or pose questions. The entry element allows user to generate new log elements thus expanding the top-level or thread-level content within the collaborative effort system. Uthe Figure 3 and paragraph 32 disclosing that each thread may have an access indicator illustrating what users or user groups have access to a particular thread. Uthe paragraph 47 disclosing that in some embodiments electronic circuitry such as FPGAs or PLAs may execute the computer readable program instruction by using the state information of the computer readable program instructions to personalize the electronic circuitry to perform aspects of the invention.)  
Referring to claim 9,
Uthe further discloses, wherein the circuitry is further configured to enable the second member to enter the chat room through the received work activity or enable the second member to enter the chat room through a link to the chat room provided to the work activity map. (Uthe paragraph 34 disclosing that users may be added and removed from any thread or group of threads, when a user gains access to the new thread the new user may view the entire transcript of the thread or may limit the content to that only generated in the thread from the point the user is granted access. Additionally a new user granted access to the entire collaborative effort system may view or be shown only the threads the new user has been granted access to. Uthe paragraph 47 disclosing that in some embodiments electronic circuitry such as FPGAs or PLAs may execute the computer readable program instruction by using the state information of the computer readable program instructions to personalize the electronic circuitry to perform aspects of the invention.)
Referring to claim 10,
Uthe further discloses wherein the circuitry is further configured to receive an interaction of the received work object from a third member or the received work activity through the chat room to update the work object. (Uthe Figure 3 and Uthe paragraph 24 disclosing that the second window may be a chat window, discussion, threads, or log of the process including the content of the collaborative effort submitted by users of the collaborative effort system. The content may be represented by log elements which can be threads, comments on threads, entries provided by users, etc. Comments on specific threads may be provided in a comments element. Each log element may be a thread that addresses one sub-problem, a comment directed to a specific user, thoughts and conversations, etc. Uthe paragraph 25 disclosing that new thread-level log elements may be created by a user interacting with an entry elements, which allow users to type information into the second window such as provide a comment, add a new thread and comments and/or pose questions. The entry element allows user to generate new log elements thus expanding the top-level or thread-level content within the collaborative effort system. Uthe paragraph 47 disclosing that in some embodiments electronic circuitry such as FPGAs or PLAs may execute the computer readable program instruction by using the state information of the computer readable program instructions to personalize the electronic circuitry to perform aspects of the invention.) 
Referring to claim 11,
Uthe further discloses, wherein the work activity maps each are intrinsically assigned to each user in the user information and are related to at least one member comprising the intrinsically assigned user. (Uthe paragraph 26 disclosing that the user-specific information may be provided within the supporting elements, such as user position, user access, company affiliation etc. Uthe paragraphs 34 disclosing that that user(s) may be added and removed any thread or group of threads. A new user may only to be able to see content that is generated in the thread from the point the new user is granted access. A new user may only view or be shown threads the new user has been granted access to. Uthe paragraph 43 disclosing that the collaborative effort system, or memory, may be configured to persist the set of users authorized to each thread in the collaborative effort system. Uthe paragraph 47 disclosing that in some embodiments electronic circuitry such as FPGAs or PLAs may execute the computer readable program instruction by using the state information of the computer readable program instructions to personalize the electronic circuitry to perform aspects of the invention.) 
Referring to claim 12,
Uthe further discloses, wherein the circuitry is further configured to provide a work activity map link that can enter each of work activity maps intrinsically assigned to each of members related to a work activity map through the work activity map. (Uthe paragraph 24 disclosing that the log elements may be treads, comments on threads, entries provided by users, URL links, etc. Uthe paragraph 26 disclosing that supporting elements may also include links or other methods of retrieving and/or accessing information outside of the interface and/or outside the collaborative effort system. Uthe paragraph 43 disclosing that the memory may be configured to persist the set of users authorized to each thread in the collaborative effort system. Uthe paragraph 47 disclosing that in some embodiments electronic circuitry such as FPGAs or PLAs may execute the computer readable program instruction by using the state information of the computer readable program instructions to personalize the electronic circuitry to perform aspects of the invention.)
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Uthe (US 20170093874) in view of Soni (US 20180152407), Newhouse et al. (US 20180189706), and Lo et al. (US 20180189735).
Referring to claim 3,
Uthe does disclose a first window that contains general information about the particular collaborative effort system (Uthe paragraph 23), a second window that can provide information and contains content regarding the process to reach a solution to the problem that the collaborative effort system may include a summary view in one of the windows where each user or groups of users can provide updates and/or statements on progress. (Uthe paragraph 35). 
However, Uthe in view of Soni and Newhouse does not explicitly disclose wherein the circuitry is further configured to align at least one work activity included in the work activity map in most recently update order to display the at least one work activity at a specific portion of the work activity map.
However Lo, which is directed to system for managing projects in a content management system, disclose, wherein the circuitry is further configured to align at least one work activity included in the work activity map in most recently update order to display the at least one work activity at a specific portion of the work activity map. ((Lo paragraph 37 teaching that the content management system can store content items in the same collection hierarchy as displayed on the device however this can be manipulated as necessary. Lo paragraph 63 teaching that the project module can generate the GUIs by filtering and sorting comments or tasks. Lo paragraph 103 teaching that the project data view can include comments can be listed in order of newest to older comments. Lo Figure 4 and paragraph 104 teaching that the project data view also displays the timestamp to show when project content items were accessed or edited in conjunction with paragraph 105 that this information can be organized by the most recently accessed. Lo paragraph 143 teaching that the computer system has a chipset architecture that can be used in executing and generating and displaying a GUI. The system can include a processor capable of executing software, firmware, and/or hardware configured to perform identified computations.)
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine Uthe, which is directed to generating and managing multiple chat features within a collaborative effort system, such as a war room, chat room, social network etc. (Uthe paragraph 10) with Lo, which is directed to managing projects in a content management system (Lo paragraph 3) , because they are directed to the same field of endeavor of managing collaborative efforts of users associated with a project/assignment. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Uthe in view of Soni, Newhouse, and Lo to incorporate wherein the circuitry is further configured to align at least one work activity included in the work activity map in most recently update order to display the at least one work activity at a specific portion of the work activity map with the motivation of informing users what project was specifically accessed and what content was accessed and/or edited recently. (Lo paragraphs 104-105)
Referring to claim 4,
Lo further teaches, wherein the circuitry is further configured to align at least one chat room in most recently update order to display the at least one chat room at another specific portion of the work activity map, when the at least one chat room related to the work activity map is generated. (Lo Figure 12 and paragraph 103 teaching the project data view can display the by user comments such that the newest comments are shown at the top of the screen for a particular project. Lo paragraph 143 teaching that the computer system has a chipset architecture that can be used in executing and generating and displaying a GUI. The system can include a processor capable of executing software, firmware, and/or hardware configured to perform identified computations.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Uthe in view of Soni, Newhouse, and Lo to incorporate wherein the circuitry is further configured to align at least one chat room in most recently update order to display the at least one chat room at another specific portion of the work activity map, when the at least one chat room related to the work activity map is generated with the motivation of informing users of the comment history for a particular project with the most recent comments listed in descending order. (Lo paragraphs 103)
Referring to claim 5,
Soni further teaches wherein the circuitry is further configured to generate a reminder work object set satisfying a reminder condition among the work objects to display the reminder work object set at another specific portion of the work activity map. (Soni paragraphs 38-40 disclosing that the progress notifier can provide active and/or passive notification to the user to remind them of deadlines. For example if an update for a task has not been received before a predetermined time then a follow up reminder will be sent to the sender. The active notification can provide a summary of the tasks that are pending. The passive notification is the progress of the delegated task and different visuals can be used to indicate the urgency or importance of task. Soni paragraph 102 teaching that the invention may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips, containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing logic gates, a circuit utilizing a microprocessor or on a single chips containing electronic elements or microprocessors.)  
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Uthe in view of Newhouse, Lo and Soni to incorporate wherein the circuitry is further configured to generate a reminder work object set satisfying a reminder condition among the work objects to display the reminder work object set at another specific portion of the work activity map with the motivation of providing either passive notifications, such as through delegated task panes within a message interface to provide the progress of tasks  or active notifications to a sender based on progress of a delegated task or to provide an update on tasks that have not been updated within a period of times, delegated tasks past due, delegated tasks that have a deadline either a day or a week away, etc. (Soni paragraphs 38-40) 
Referring to claim 6,
Soni further teaches wherein the reminder message comprises reminder contents and a reminder number of a reminder work object at the reminder work object. (Soni paragraph 38 teaching that the progress notifier may provide active and/or passive notifications to the original sender of a task. Soni paragraph 40 teaching that the passive notifications may include a visual indication of the status such a yellow bell icon with text such as “You have not received an update in two weeks.” Additionally, when a deadline is near or the task is of high importance the visual indication of the status can be a red bell accompanied with text such as “Deadline in two days!” Finally, when a task’s deadline has been passed, the visual indication can multiple red exclamation marks with text such as “PAST DUE!” Soni paragraph 102 teaching that the invention may be practiced in an electrical circuit comprising discrete electronic elements, packaged or integrated electronic chips, containing logic gates, a circuit utilizing a microprocessor, or on a single chip containing logic gates, a circuit utilizing a microprocessor or on a single chips containing electronic elements or microprocessors. )
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention disclosed in Uthe in view of Newhouse, Lo, and Soni to incorporate wherein the reminder message comprises reminder contents and a reminder number of a reminder work object at the reminder work object with the motivation of providing active and/or passive notifications regarding the progress and/or completion of a delegated task to a sender such as the number of days remaining before a deadline. (Soni paragraphs 38 and 40) 
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered.
Referring to applicant’s amendments and arguments, on pages 9-10 of the Remarks dated January 31, 2022, regarding the 101 rejection the examiner finds unpersuasive. Applicant’s argument is that the amended subject matter now more clearly recites elements that result in the claimed invention amounting to significantly more than the judicial exception. The examiner respectfully disagrees, the amended subject matter is the following:
determining a member is a work person based on the member participating in a chat room related to a reminder work object in the reminder work object set; and generating a reminder message of the reminder work object in the reminder work object set and transmit the reminder message to the work processor, the work generator, and the work reference person to display the reminder message 
The amended limitations still merely informs a reader to apply the abstract idea in a generic computing environment capable of processing information (i.e. determining a member is a work person based on their participation in a chat room related to a reminder work object in the reminder work object set and generating the reminder message of the reminder work object at the reminder work object set) and transmitting information (transmitting the reminder message to the work processor, work generator, and work reference person). The invention is not integrated into a practical application and therefore does not amount to significantly more than the judicial exception as it does not result in an improvement to a technological field or computer as presently claimed. Therefore, the examiner has maintained the 101 rejection. 
Referring to applicant’s amendments and arguments, on pages 10-14 of the Remarks dated January 31, 2022, regarding the art rejections the examiner finds unpersuasive. Applicant’s arguments are directed to that the cited art fails to disclose the amended subject matter in particular that Soni does not make a determination of whether a member is a work reference person based on the member participating in a chat room related to a reminder work object in the reminder work object set nor does Soni teach transmitting notification to the member having been determined as a work reference person. Applicant’s arguments are rendered moot in view of the newly cited reference of Newhouse to teach the amended limitations. Therefore, the examiner has maintained the art rejections.  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Savage (US 20130179799) – directed to actionable event generation for task delegation and management via a discussion forum in a web-based collaboration environment. 

Ghods et al. (US 20120192086) – directed to real time notification of activities that occur in a web-based collaboration environment. 

Jung (US 20130198304) – directed to a group messaging system for providing file sharing. 

Hull et al. (US 20150317073) – directed to providing task management services as part of a social networking platform. The task management services may include creating, assigning, and tracking tasks that may, for example, be created from content presented in a data feed.

Peters et al. (US 20140137003) – directed to graphical user interfaces for facilitating discussion or conversation about tasks and/or documents. 

Ali et al. (US 20170090687) – directed to tracking and managing items in a collaborative exchange.

Defusco et al. (US 20160189104) – directed to managing a project. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
 
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689